Exhibit 10.32

SETTLEMENT AGREEMENT AND RELEASE

This AGREEMENT is by and between NMT Medical, Inc., a Delaware corporation (the
“Company”) and John E. Ahern (the “Executive”).

WHEREAS, the Executive and the Company previously entered into a Third Amended
and Restated Employment Agreement dated October 18, 2007 (the “Employment
Agreement”), providing for the Executive’s employment by the Company as its
President and Chief Executive Officer;

WHEREAS the Executive has resigned from his employment with the Company and from
all positions held including but not limited to President, Chief Executive
Officer and Member of the Board of Directors;

WHEREAS the Company and the Executive wish to resolve all claims relating to the
Executive’s separation from employment with the Company including, but not
limited to, any claims arising out of either party’s obligations under the
Employment Agreement.

NOW, THEREFORE, in consideration of the promises and conditions set forth below,
and for other good and valuable consideration, the sufficiency of which is
hereby acknowledged, the Parties agree as follows:

 

1. Resignation Date. The Executive agrees that the effective date of the
Executive’s resignation from the Company is February 9, 2009 (the “Resignation
Date”). The Executive further agrees that as of the Resignation Date, he shall
resign from any and all positions he holds with the Company, including but not
limited to President, Chief Executive Officer and Member of the Board of
Directors of the Company.

 

2. Consideration. In return for the Executive’s timely execution of this
Agreement, including the release of claims in section 3 below, and the
Executive’s compliance with the terms of this Agreement, the Company agrees to
provide the Executive with the following severance benefits (“the Severance
Benefits”):

a. The Company shall pay the Executive’s salary for a period of twelve
(12) months from the Resignation Date, for a total of $460,000, less all
applicable federal and state taxes, which amounts shall be payable on a bi
monthly payment schedule on the 15th and the last day of the month in arrears,
in accordance with the Company’s regular payroll practices;

b. On or about February 28, 2009, the Company shall pay the Executive a bonus
for 2008, in the amount of $55,200, less all applicable federal and state taxes;

c. Provided the Executive timely elects and remains eligible to continue
receiving health benefits pursuant to the federal COBRA law, for a period of
eighteen (18) months from the Resignation Date (the “Benefits Continuation
Period”), the Company shall pay the premium for dental insurance coverage on
behalf of the Executive and eligible family members. If at any



--------------------------------------------------------------------------------

time during the Benefits Continuation Period, the Executive ceases to remain
eligible to continue such dental coverage pursuant to the federal COBRA law, for
the remaining portion of the Benefits Continuation Period, the Company shall pay
the Executive, in monthly installments, an amount equal to the premium for
dental insurance coverage that the Company would have paid on the Executive’s
behalf had he remained eligible for COBRA coverage. In addition, notwithstanding
anything to the contrary in this Agreement, for a period of eighteen (18) months
from the Resignation Date, the Company shall reimburse the Executive on a
monthly basis for the amounts paid by the Executive in connection with
continuing certain health insurance coverage obtained through the Executive’s
former employer, (the “Outside Health Insurance”) net of all taxes and required
deductions, to the same extent that the Company had been paying for such Outside
Health Insurance immediately prior to the Resignation Date.

d. The Company represents and warrants that attached as Exhibit A hereto is a
true and correct table setting forth all of the stock options issued to the
Executive (the “Options”). The Company agrees that any and all Options granted
to the Executive that were unvested prior to the Resignation Date are
accelerated and are immediately vested as of the Resignation Date. The Company
agrees that the exercise period of all Options is extended through July 31,
2010, notwithstanding anything to the contrary set forth in any agreement
relating to such Options. The Company represents that this subparagraph
(d) shall be deemed to be an amendment to the Options as if fully set forth in
each agreement relating to the Options; and further that the Company has
obtained any and all approvals and consents necessary to grant the forgoing
amendments; and further that the Company shall promptly take any and all actions
to effectuate the foregoing, if required.

e. The Company shall pay on the date hereof to the Executive an amount equal to
$35,384.62, less all applicable federal and state taxes, representing all
accrued but unused vacation owed to the Executive.

 

3.

Release. In consideration of the benefits provided by the Company in Section 2
of this Agreement, the Executive hereby fully, forever, irrevocably and
unconditionally releases, remises and discharges the Company and its current and
former officers, directors, owners, stockholders, agents, employees, attorneys,
corporate affiliates, parents, and subsidiaries (collectively, the “Released
Parties”), from any and all claims, charges, complaints, suits, demands,
actions, causes of action, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities, and expenses (including
attorneys’ fees and costs), of every kind and nature which he ever had or now
has against the Released Parties including, but not limited to, those claims
arising out of the Executive’s employment with and/or separation from the
Company, including, but not limited to, all claims under Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Americans With Disabilities
Act of 1990, 42 U.S.C. § 12101 et seq., the Family and Medical Leave Act, 29
U.S.C. § 2601 et seq., the Worker Adjustment and Retraining Notification Act
(“WARN”), 29 U.S.C. § 2101 et seq., Section 806 of the Corporate and Criminal
Fraud Accountability Act of 2002, 18 U.S.C. § 1514(A), the Rehabilitation Act of
1973, 29 U.S.C. § 701 et seq., Executive Order 11246, Executive Order 11141, the
Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., the Employee Retirement
Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., the
Massachusetts Fair

 

- 2 -



--------------------------------------------------------------------------------

 

Employment Practices Act., M.G.L. c. 151B, § 1 et seq., the Massachusetts Civil
Rights Act, M.G.L. c. 12, §§ 11H and 11I, the Massachusetts Equal Rights Act,
M.G.L. c. 93, § 102 and M.G.L. c. 214, § 1C, the Massachusetts Labor and
Industries Act, M.G.L. c. 149, § 1 et seq., the Massachusetts Privacy Act,
M.G.L. c. 214, § 1B, and the Massachusetts Maternity Leave Act, M.G.L. c. 149, §
105D, all as amended; all common law claims including, but not limited to,
actions in tort, defamation and breach of contract, including any claims under
the Employment Agreement; and any claim or damage arising out of the Executive’s
employment with or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above; provided, however, that nothing in
this Agreement prevents the Executive from filing, cooperating with, or
participating in any proceeding before the EEOC, a state Fair Employment
Practices Agency, or before any other administrative, state or federal agency
(except that the Executive acknowledges that the Executive may not be able to
recover any monetary benefits in connection with any such claim, charge or
proceeding). Nothing in this Agreement or in the foregoing release shall be
construed to modify, limit, release or otherwise affect any indemnification
obligations that the Company has to the Executive in his capacity as an officer,
director, consultant, employee and agent of the Company and, to the extent
applicable, each subsidiary of the Company, under the Certificate of
Incorporation of the Company, the Bylaws, Section 145 of the Delaware General
Corporation Law, and under any applicable Directors and Officers Insurance
policy.

Likewise, the Company fully, forever, irrevocably and unconditionally releases,
remises and discharges the Executive from any and all claims, charges,
complaints, suits, demands, actions, causes of action, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature which it ever
had or now has against the Executive including, but not limited to, those claims
arising out of the Executive’s employment with and/or separation from the
Company; provided, however, that nothing in this Agreement prevents the Company
from cooperating with or participating in any proceeding before any
administrative, state or federal agency.

 

4. Employment Agreement. The Executive and the Company agree that the Severance
Benefits described in Section 2 of this Agreement fulfill any and all
obligations the Company may have pursuant to Section 14(b) of the Employment
Agreement. The Executive further agrees that his rights under Section 6 of the
Employment Agreement are terminated.

 

5. Business Expenses and Compensation. The Executive acknowledges that he is not
eligible or entitled to receive any additional payments or consideration from
the Company beyond that provided for in section 2 of this Agreement. The
Executive further acknowledges that he has been reimbursed by the Company for
all business expenses incurred in conjunction with the performance of his
employment and that no other reimbursements are owed to him other than
reasonable business expenses incurred in the one month period prior to the
Resignation Date, which the Executive will submit within ten (10) days of the
date hereof and which the Company shall pay within ten (10) business days to the
Executive by wire transfer.

 

- 3 -



--------------------------------------------------------------------------------

6. Non-Disparagement. The Executive understands and agrees that, as a condition
of this Agreement, he shall not at any time make any false, disparaging,
derogatory or defamatory statements in public or in private regarding the
Company or any of the other Released Parties, or regarding the Company’s
business affairs, business prospects or financial condition. Likewise the
Company understands and agrees that, as a condition of this Agreement, it shall
cause its officers, directors and all employees whom it makes privy to the terms
of this Agreement not to make any false, disparaging, derogatory or defamatory
statements in public or in private regarding the Executive. Nothing in this
paragraph shall prevent the Company or the Executive from making truthful
disclosures to any governmental entity or in any litigation or arbitration or as
otherwise required by law, regulation or rule.

 

7. Non-Disclosure, Non-Solicitation and Non-Competition. The Executive restates
and affirms his obligation to keep confidential and not to disclose or use any
and all non-public information concerning the Company that he acquired during
the course of his relationship with the Company, including, but not limited to,
any non-public information concerning the Company’s business affairs, business
prospects and financial condition, as is stated more fully in the Employee
Nondisclosure and Secrecy Agreement dated as of September 21, 2000 between the
Company and the Executive, which remains in full force and effect for the terms
set forth therein. The Executive further restates and affirms his
non-competition and non-solicitation obligations, as is and subject to the terms
and conditions as stated more fully in Section 9 of the Employment Agreement
between the Company and the Executive, which remains in full force and effect as
to those provisions as if they were incorporated herein for the term set forth
therein.

 

8. Return of Company Property. The Executive agrees to return to the Company all
keys, files, records (and copies thereof), equipment (including, but not limited
to, computer hardware, software and printers, wireless handheld devices,
cellular phones, pagers, etc.), Company identification, Company vehicles and any
other Company-owned property in the Executive’s possession or control and that
he will leave intact all electronic Company documents, including but not limited
to, those that he developed or helped to develop during his employment with the
Company. The Executive further confirms that he has cancelled or transferred all
accounts for his benefit, if any, in the Company’s name, including but not
limited to, credit cards, telephone charge cards, cellular phone and/or pager
accounts and computer accounts.

 

9. Cooperation. The Executive agrees to reasonably cooperate with the Company in
the investigation, defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Company. The Executive’s cooperation in connection with such claims or actions
shall include, but not be limited to, being available to meet with the Company’s
counsel to prepare for discovery or any mediation, arbitration, trial,
administrative hearing or other proceeding or to act as a witness when
reasonably requested by the Company at mutually agreeable times and at locations
mutually convenient to the Executive and the Company. The Executive also agrees
to reasonably cooperate with the Company in the transitioning of his work, and
will be available to the Company for this purpose or any other purpose
reasonably requested by the Company. All expenses for travel, food and lodging
incurred by the Executive in connection with this Section 9 shall be paid within
ten (10) days of presentation of an invoice by the Executive. In connection with
any cooperation requested by this Section 9, the Company agrees to make
reasonable efforts to accommodate any personal or professional scheduling
conflicts that Executive may have.

 

- 4 -



--------------------------------------------------------------------------------

10. Existing Claims. The Company represents that it has not filed any lawsuits,
charges, complaints or claims against Executive in any court or with any
governmental agency regarding any of the matters released by it. Likewise, the
Executive represents that he has not filed any lawsuits, charges, complaints or
claims against the Company in any court or with any governmental agency
regarding any of the matters released by him.

 

11. Neutral Reference. In the event that any news media, actual or prospective
employer, business associate, or partner of the Executive or third party
contacts the Company to request a reference or to verify employment, the Company
shall limit the information it provides to the following information: (a) the
fact that Executive was engaged by the Company; (b) the dates during which
Executive was engaged; (c) the positions that Executive held while engaged at
the Company; and (d) such additional information as set forth in the press
release dated Exhibit B attached hereto.

 

12. Legal Fees. The Company shall reimburse the Executive’s legal fees incurred
in connection with the negotiation of this Agreement in an amount not to exceed
$5,000 within ten (10) days following the presentation of an invoice.

 

13. Amendment. This Agreement shall be binding upon the Parties and may not be
abandoned, supplemented, changed or modified in any manner, orally or otherwise,
except by an instrument in writing of concurrent or subsequent date signed by
duly authorized representatives of the Parties. This Agreement is binding upon
and shall inure to the benefit of the Parties and their respective agents,
assigns, heirs, executors, successors and administrators.

 

14. Waiver of Rights. No delay or omission by the Company or the Executive in
exercising any rights under this Agreement shall operate as a waiver of that or
any other right. A waiver or consent given by the Company or the Executive on
any one occasion shall be effective only in that instance and shall not be
construed as a bar or waiver of any right on any other occasion.

 

15. Validity. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms, or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Agreement.

 

16. Confidentiality. To the extent permitted by law, the Executive and the
Company agree that the terms and contents of this Agreement, and the contents of
the negotiations and discussions resulting in this Agreement, shall be
maintained as confidential by the Executive and the Company, its officers,
directors and all employees whom the Company makes privy to the terms of this
Agreement and each of their agents and representatives and none of the above
shall be disclosed except to Executive’s spouse, attorneys, tax and financial
advisors, and federal, state and local tax authorities, or as otherwise required
by federal or state law or as agreed to in writing by the Company in the case of
the Executive or the Executive in the case of the Company.

 

- 5 -



--------------------------------------------------------------------------------

17. Tax Provision. In connection with the Severance Benefits provided to the
Executive pursuant to this Agreement, the Company shall withhold and remit to
the tax authorities the amounts required under applicable law, and the Executive
shall be responsible for all applicable taxes with respect to such Severance
Benefits under applicable law. The Executive acknowledges that he is not relying
upon advice or representation of the Company with respect to the tax treatment
of any of the severance benefits described herein.

 

18. Nature of Agreement. This Agreement is not and shall not in any way be
construed as an admission by either Party of an admission of liability or
wrongdoing on the part of the Company.

 

19. Voluntary Assent and Acknowledgements. The Executive represents that no
promises or agreements of any kind (other than those expressly made by the
Company in this Agreement) have been made to or with him by any person or entity
whatsoever to cause him to sign this Agreement, and that he fully understands
the meaning and intent of this Agreement. The Executive acknowledges that he has
been given an opportunity to consult with his attorney, who has been advising
him regarding this Agreement. The Executive further represents that he has
carefully read this Agreement, understands its contents, freely and voluntarily
assents to all of its terms and conditions and signs his name of his own free
act.

 

20. Applicable Law. This Agreement shall be interpreted and construed by the
laws of the Commonwealth of Massachusetts, without regard to conflict of laws
provisions. The Parties hereby irrevocably submit to the jurisdiction of the
courts of the Commonwealth of Massachusetts, or if appropriate, a federal court
located in Massachusetts (which courts, for purposes of this Agreement, are the
only courts of competent jurisdiction), over any suit, action or other
proceeding arising out of, under, or in connection with this Agreement or its
subject matter.

 

21. Ambiguity. This Agreement shall be construed as if it were jointly prepared
by both Parties. Any uncertainty contained in this Agreement shall not be
construed against any one party.

 

22. Entire Agreement. This Agreement contains and constitutes the entire
understanding and agreement between the Parties with respect to the termination
of the Executive’s employment and cancels all previous oral and written
negotiations, agreements, commitments, and writings in connection therewith,
except as specifically stated herein.

 

23. Counterparts. This Agreement may be executed in two (2) signature
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute but one and the same instrument.

 

- 6 -



--------------------------------------------------------------------------------

NMT MEDICAL, INC.       /s/ Francis J. Martn     Date:   2/11/2009 By:   Francis
J. Martin         NMT Medical, Inc.         Interim President and Chief
Executive Officer       JOHN E. AHERN       /s/ John E. Ahern     Date:  
2/11/2009

 

- 7 -